FILED
                            NOT FOR PUBLICATION                               NOV 23 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PATRICK PINEGAR,                                  No. 11-15955

              Plaintiff - Appellant,              D.C. No. 2:09-cv-01767-KJN

  v.
                                                  MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Kendall J. Newman, Magistrate Judge, Presiding

                           Submitted November 9, 2012 **
                             San Francisco, California

Before: FARRIS, NOONAN, and BYBEE, Circuit Judges.

       Patrick Pinegar appeals the district court’s order affirming the

Commissioner’s decision denying his application for Supplemental Security




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Income. We review de novo the district court’s order affirming the denial of

benefits. Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). We may

reverse the Commissioner’s decision only if it is not supported by substantial

evidence or is based on legal error. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882

(9th Cir. 2006). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Pinegar claims that the ALJ did not properly characterize and weigh the

opinions of his treating physicians and his Global Assessment of Functioning

scores. Under the “treating physician rule,” a treating physician’s opinions are

entitled to great weight, and may only be rejected if the ALJ provides “specific and

legitimate reasons supported by substantial evidence in the record.” Lester v.

Chater, 81 F.3d 821, 830 (9th Cir. 1996) (quoting Murray v. Heckler, 722 F.2d

499, 502 (9th Cir. 1983)) (internal quotation marks omitted). But most of the

“opinions” Pinegar claims the ALJ did not properly credit are nothing more than

notes summarizing Pinegar’s complaints. They are therefore not physicians’

opinions and do not fall under the “treating physician rule.” See id. Where

Pinegar does identify what is arguably a treating physician’s opinion, it is

contradicted by “substantial evidence in the record” that the ALJ took note of. Id.

      Regarding Pinegar’s Global Assessment of Functioning scores, the

Commissioner has stated that such scores do not directly correlate with the


                                          2
requirements of Listing 12.04 for a finding of disability, and this Court has not

found error when an ALJ does not consider them. Revised Medical Criteria for

Evaluating Mental Disorders and Traumatic Brain Injury, 65 Fed. Reg. 50,764,

50,764-65 (Aug. 21, 2000); see also Chavez v. Astrue, 699 F. Supp. 2. 1125, 1135

(C.D. Cal. 2009). Therefore, the ALJ did not err by not considering Pinegar’s

Global Assessment of Functioning scores.

      We reject Pinegar’s claim that the ALJ erred in finding his testimony not

fully credible. The ALJ offered “specific, clear and convincing reasons” supported

by substantial evidence to find that Pinegar was exaggerating the severity of his

claimed mental and physical symptoms. Smolen v. Chater, 80 F.3d 1273, 1281

(9th Cir. 1996).

      Pinegar is correct that the ALJ committed error by ignoring the testimony of

his girlfriend, Crystal Broome. Dodrill v. Shalala, 12 F.3d 915, 918-19 (9th Cir.

1993). However, Ms. Broome’s testimony was either consistent with the

determination reached by the ALJ, or merely repeated evidence already considered

and rejected. Thus, Pinegar has not met his burden to show that the error was not

harmless, i.e., that a reasonable ALJ fully crediting the testimony could have

reached a different determination. Stout v. Comm’r, 454 F.3d 1050, 1056 (9th Cir.

2006); see also Shinseki v. Sanders, 556 U.S. 396, 409 (2009).


                                          3
      Since the ALJ properly considered the above evidence, there is no basis to

find that the conclusion that Pinegar did not satisfy the listing requirements of 20

C.F.R., Pt. 404, Subpt. P, App. 1 § 12.04B was not supported by substantial

evidence. Robbins, 466 F.3d at 882.

      Pinegar’s final claim is that the ALJ did not properly assess his Residual

Functional Capacity, specifically that the ALJ improperly ignored the final

hypothesis considered by the vocational expert. However, the hypothetical relied

on by the ALJ is supported by substantial evidence, whereas the one Pinegar

endorses is not. The ALJ properly assessed Pinegar’s Residual Functional

Capacity. See Embrey v. Bowen, 849 F.2d 418, 422-23 (9th Cir. 1988).

      AFFIRMED.




                                           4